Exhibit 10.32

FIRST AMENDMENT TO LOAN AGREEMENT

THIS FIRST AMENDMENT TO LOAN AGREEMENT, dated as of October 31, 2006 (this
“Amendment”), between WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, having an office at 301 South College Street, Charlotte, North
Carolina 28288 (“Lender”) and GMH Communities, LP, a Delaware limited
partnership, having an address at 10 Campus Boulevard, Newtown Square, PA 19073
(“Borrower”).

W I T N E S S E T H:

WHEREAS, Lender and Borrower entered into that certain Loan Agreement dated as
of October 2, 2006 (as amended and in effect from time to time, the “Loan
Agreement”); and

WHEREAS, Borrower has requested that the Lender amend certain provisions of the
Loan Agreement, and subject to the terms and conditions hereof, Lender is
willing to do so.

NOW THEREFORE, in consideration of the premises and mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

1.             Defined Terms.  Unless otherwise defined herein, capitalized
terms used herein shall have the meanings ascribed to such terms in the Loan
Agreement.

2.             Amendments.

a.     Section 5.4 of the Loan Agreement is hereby amended by the addition of a
new Subsection (i) thereto as follows:

(i)            Indebtedness incurred as a result of the financing of premiums
for Policies being obtained by Borrower effective as of November 1, 2006 and for
which premiums are otherwise payable on November 1, 2006.

b.     Section 6.1(b) of the Loan Agreement is hereby amended by replacing such
Section in its entirety with the following:

(b)           All insurance provided for in Section 6.1(a) hereof shall be
obtained under valid and enforceable policies (the “Policies” or in the
singular, the “Policy”), in such forms as may be reasonably satisfactory to
Lender, issued by financially sound and responsible insurance companies
authorized to do business in the State in which the Insured Asset is located and
approved by Lender.  The Policies shall be issued by financially sound and
responsible insurance companies authorized to do business in the State and
having a claims paying ability rating of “BBB” or better by S&P and


--------------------------------------------------------------------------------


its equivalent from each of the other Rating Agencies and/or a general policy
rating of “A” or better and a financial class of VIII or better by A.M. Best
Company, Inc., provided, however, that Lender herby acknowledges and agrees that
Integon Specialty Insurance Company shall be an approved insurer for purposes of
this Section 6.1(b) notwithstanding the fact that its general policy rating is
“A-”.  The Policies described in Section 6.1(a) shall designate Lender and its
successors and assigns as additional insureds, mortgagees and/or loss payee as
deemed appropriate by Lender. To the extent such Policies are not available as
of the Closing Date, Borrower shall deliver to Lender prior to the Closing Date
an Acord 28 or similar certificate of insurance evidencing the coverages and
amounts required hereunder and, upon request of Lender as soon as available
after the Closing Date, certified copies of all Policies.  Borrower shall
deliver to Lender within thirty (30) days of the Closing Date, the final
Policies required to be maintained pursuant to this Article VI.  Not less than
ten (10) days prior to the expiration dates of any insurance coverage in place
with respect to the Insured Asset, Borrower shall deliver to Lender an Acord 28
or similar certificate, accompanied by evidence satisfactory to Lender of
payment of the premiums due in connection therewith (the “Insurance Premiums”),
and as soon as available thereafter, certified copies of all renewal Policies.

3.             Conditions of Effectiveness.  Notwithstanding any other provision
of this Amendment, it is understood and agreed that this Amendment shall not
become effective until the Lender shall have received duly executed counterparts
of this Agreement executed by Lender and Borrower.

4.             Representations and Warranties.  Borrower represents and warrants
that, after giving effect to this Amendment, the representations and warranties
contained in the Loan Agreement and the Loan Documents are true and correct in
all material respects on and as of the date hereof as though made on and as of
such date.  Borrower represents and warrants that, after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing, and
the execution, delivery and performance of this Amendment shall not cause or
constitute any such Default or Event of Default.

5.             Reaffirmation of Guaranty.  Each of Guarantor and Mezzanine
Property Guarantor consents to the execution and delivery by Borrower of this
Amendment and ratifies and confirms the terms of the Guaranty and the Mezzanine
Property Guaranty, as applicable, with respect to the indebtedness now or
hereafter outstanding under the Loan Agreement as amended hereby and all
promissory notes issued thereunder.  Nothing contained herein to the contrary
shall release, discharge, modify, change or affect the original liability of
either the Guarantor or the Mezzanine Property Guarantor under the Guaranty or
the Mezzanine Property Guaranty, as applicable.

6.             Effect of Amendment.  Except as set forth expressly herein, all
terms of the Loan Agreement, as amended hereby, and the other Loan Documents
shall be and remain in

2


--------------------------------------------------------------------------------


full force and effect and shall constitute the legal, valid, binding and
enforceable obligations of Borrower to Lender.  The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of Lender under the Loan
Agreement, nor constitute a waiver of any provision of the Loan Agreement.  This
Amendment shall constitute a Loan Document for all purposes of the Loan
Agreement.  All references to the “Loan Agreement” in any Loan Document shall
mean the Loan Agreement as amended hereby.

7.             Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.

8.             Costs and Expenses.  Borrower agrees to pay on demand all costs
and expenses of Lender in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for Lender with respect thereto.

9.             Counterparts.  This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, each of which shall
be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Each party may rely upon a facsimile
signature of each other party hereto as if it were an original.

10.           Binding Nature.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto, and their respective successors and assigns.

11.           Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

[Signature Page Follows]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

 

 

 

 

 

 

GMH COMMUNITIES, LP, a Delaware limited partnership

 

 

 

 

 

 

 

 

 

 

By:

GMH Communities GP Trust, a Delaware statutory trust, its general partner

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

 

Name: Joseph M. Macchione

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rex e. Rudy

 

 

 

Name: Rex E. Rudy

 

 

 

Title: Managing Director

 

 

 

 

 

4


--------------------------------------------------------------------------------


 

GUARANTOR:

 

 

 

 

 

SAVOY VILLAGE ASSOCIATES, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

CROYDEN AVENUE ASSOCIATES, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

MONKS ROAD ASSOCIATES, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

SOUTH CAROLINA ASSOCIATES, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

RENO ASSOCIATES, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

DENTON ASSOCIATES, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

5


--------------------------------------------------------------------------------


 

 

 

 

LANKFORD DRIVE ASSOCIATES, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

GMH COMMUNITIES TRUST, a Maryland real estate investment trust

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

CLARIZZ BOULEVARD ASSOCIATES INTERMEDIATE, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

LAKESIDE ASSOCIATES INTERMEDIATE, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

URBANA ASSOCIATES INTERMEDIATE, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

6


--------------------------------------------------------------------------------


 

 

 

 

RED MILE ROAD ASSOCIATES INTERMEDIATE, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

BURBANK DRIVE ASSOCIATES INTERMEDIATE III, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

COMMONS DRIVE ASSOCIATES INTERMEDIATE, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

ABBOTT ROAD ASSOCIATES INTERMEDIATE, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

CAMPUS VIEW DRIVE ASSOCIATES INTERMEDIATE, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

7


--------------------------------------------------------------------------------


 

 

 

 

ALEXANDER ROAD ASSOCIATES INTERMEDIATE, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

BROWN ROAD ASSOCIATES INTERMEDIATE, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

KELLER BOULEVARD ASSOCIATES INTERMEDIATE, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

COLLEGE PARK INVESTMENTS LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

COLLEGE PARK MANAGEMENT, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

8


--------------------------------------------------------------------------------


 

 

 

 

COLLEGE PARK MANAGEMENT TRS, INC.

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

GMH MILITARY HOUSING, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

GMH MILITARY HOUSING INVESTMENTS, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

GMH COMMUNITIES TRS, INC.

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

GMH COMMUNITIES GP TRUST

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

GMH COMMUNITIES SERVICES, INC.

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

9


--------------------------------------------------------------------------------


 

 

 

 

MEZZANINE PROPERTY GUARANTOR:

 

 

 

 

SAVOY VILLAGE ASSOCIATES INTERMEDIATE, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

CROYDEN AVENUE ASSOCIATES INTERMEDIATE, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

MONKS ROAD ASSOCIATES INTERMEDIATE, LLC

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

SOUTH CAROLINA ASSOCIATES INTERMEDIATE, LLC

 

 

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

RENO ASSOCIATES INTERMEDIATE, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

10


--------------------------------------------------------------------------------


 

 

 

 

 

DENTON ASSOCIATES INTERMEDIATE, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

 

 

 

LANKFORD DRIVE ASSOCIATES INTERMEDIATE, LLC

 

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

Name: Joseph M. Macchione

 

 

Title: Vice President

 

11


--------------------------------------------------------------------------------